Citation Nr: 0304351	
Decision Date: 03/11/03    Archive Date: 03/18/03

DOCKET NO.  00-14 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut




THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.  




REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs









WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

K. M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1974 to April 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision by the 
RO.  

In July 2001, a hearing was conducted at the RO by the 
undersigned Member of the Board who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102 (West 2002).  

In April 2002, the Board undertook to obtain additional 
development that was needed in order to adequately adjudicate 
the veteran's claim.  

Finally, the Board granted the veteran's motion to advance 
his case on the docket in July 2002.  




FINDINGS OF FACT

1.  The veteran failed to report or submit to certain VA 
examinations scheduled in conjunction with his claim for 
pension without explanation.  

2.  The veteran's innocently acquired disabilities identified 
by the RO included those of cervical spine disability 
(degenerative joint and disc disease) rated as 20 percent 
disabling, psychiatric disability (post-traumatic stress 
disorder and depression) rated as 10 percent disabling, and 
gastrointestinal disability (peptic ulcer disease) rated as 
10 percent disabling.  

3.  Other innocently acquired disabilities now noted include 
those of gastroesophageal reflux disease, osteoarthritis with 
chronic low back pain with lower extremity weakness and 
fracture residuals of the right lower extremity.  

4.  The veteran is also shown to be significantly disabled 
due to chronic drug and alcohol abuse.  

5.  The veteran is not shown to permanently and totally 
disabled due to his innocently acquired disabilities.  



CONCLUSION OF LAW

The veteran's claim for a permanent and total disability 
rating for VA pension purposes must be denied by operation of 
law.  38 U.S.C.A. §§ 1155, 5107(b), 7104 (West 2002); 
38 C.F.R. §§ 3.655, 4.71a including Diagnostic Code 5293, 
4.114 including Diagnostic Code 7305, 4.130 including 
Diagnostic Codes 9400, 9411.  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Historically, in the January 2000 rating decision, the RO 
denied the veteran's non-service-connected pension claim and 
determined that his various disabilities were evaluated at a 
combined 30 percent level.  Specifically, the RO rated the 
veteran at 20 percent for his cervical spine disability, at 
10 percent for his psychiatric disability, and at a 
noncompensable level for his gastrointestinal disability.  

Likewise, in a May 2000 rating decision, the RO assigned a 10 
percent rating for his peptic ulcer disease.  Thereafter, the 
veteran's disabilities combined, equaled 40 percent.  

In April 2002, the Board attempted further development of the 
veteran's claim pursuant to the VCAA.  Particularly, the 
Board requested that the veteran identify all sources of 
treatment for all of his disabilities and that such records 
should be obtained, to include specified VA and private 
medical records.  Furthermore, the Board found that 
additional examinations were necessary to rate the veteran's 
disabilities, including a neurological, orthopedic, and 
psychiatric examination.  

Although there is a neurological examination report in the 
file, the evidence shows that the veteran failed to report to 
the other scheduled examinations without explanation.  The RO 
notified the veteran in November 2002 that he did not make 
his scheduled appointment and was advised to reschedule if 
desired.  Likewise, in a separate November 2002 letter, the 
veteran was advised of his failure to report to the scheduled 
August 2001 examinations.   

As noted hereinabove, this matter was developed, in part, to 
schedule a contemporaneous and thorough VA examination.  At 
the time of the remand, the Board concluded that the evidence 
of record was not adequate to evaluate the veteran's 
disabilities and thus a contemporaneous and thorough 
examination was necessary to adjudicate the claim.  

As to the evidence contained in the file, there are VA 
treatment records, which show treatment mainly for his 
cervical spine disability, depression, gastrointestinal 
complaints and a lumbar spine disability.  

The veteran also was most recently hospitalized by VA in 
September 1999.  The Axis I diagnoses reported at that time 
included those of alcohol dependence, cocaine abuse, R/O 
major depressive disorder and R/O malingering.  The Axis II 
diagnosis was that of antisocial personality disorder.  On 
Axis III, the other listed conditions were those of 
gastroesophageal reflux disease, peptic ulcer disease, 
osteoarthritis with chronic back pain and lower extremity 
weakness, status post right lower extremity fracture, and 
status post cervical fusions.  The Global Assessment of 
Functioning score (current) on Axis V was that of 20.  

The procedures performed during the admission were noted to 
include those of an abdominal x-ray study with no evidence of 
obstruction or acute cardiopulmonary disease; a lumbosacral 
spine x-ray study with mild narrowing and minimal 
osteoarthritic changes; tibia and fibula x-ray study showing 
an old fracture of the distal tibia; and cervical spine x-ray 
study showing evidence of a bone graft at C6 with poor 
fusion, mild retrolisthesis of C5 and C6, neural foramina 
narrowing and no acute fractures.  

During the period of VA hospitalization, it was noted that 
the veteran had a history of alcohol dependence, cocaine 
abuse and a one year history of depression.  Reportedly, his 
difficulties had begun about one month before when his 
"schizophrenic wife on disability" had cashed her last 
disability check and disappeared.  He reported getting drunk 
and then undergoing a five day detoxification program.  
Later, while continuing treatment at VA, he felt overwhelmed, 
dysphoric and anhedonic with inertia; was unable to sleep and 
lost weight due to poor appetite; and developed suicidal 
rumination.  

While hospitalized, the veteran was screened and accepted 
into the substance abuse day program.  He was noted to be 
preoccupied with gaining disability benefits for his work-
related arthritis.  He displayed few signs of symptoms of 
depression during the admission.  He was noted to appear 
attention seeking, passive-aggressive and antisocial.  He 
refused psychotropic medication.  At discharge, the veteran's 
mood was noted to be good.  His effect was euthymic.  He 
denied having suicidal or homicidal ideation.  His thought 
processes were noted to be linear.  His insight and judgment 
were poor.   

Likewise, the July 2001 hearing transcript contains testimony 
from the veteran as to the degree of severity of his 
disabilities, to include depression, anxiety, knee and spinal 
problems and that, at the time, he received treatment at the 
Rocky Hill VA facility.  

Finally, the file contains the August 2001 VA examination 
report in which the examiner stated that the veteran did 
suffer from mild neuroforeminal narrowing of the cervical 
spine, but there was no evidence of any significant 
neurological deficits that might indicate either cervical or 
lumbosacral radiculopathy.  In fact, the examiner opined that 
the veteran's responses to testing sensory perception 
suggested malingering.  

The Board notes that the only examination performed since 
November 1994 was the August 2002 neurological examination, 
to which the veteran did report.  To date, the veteran has 
been notified on two occasions of his failure to report to 
the August 2001 scheduled examinations and has neither 
provided a reason for his failure to appear for the other 
scheduled examinations nor indicated any willingness to 
report for another examination.   

As noted hereinabove, "[w]hen a claimant fails to appear for 
a scheduled reexamination pursuant to any other original 
claim, 38 C.F.R. § 3.655(b) mandates that the claim be denied 
unless the appellant has good cause for his failure to 
appear."  Engelke v. Gober, 10 Vet. App. 396, 399 (1997).  
As no such good cause has been shown, the claim must be 
denied.

Furthermore, the evidence does not serve to show that the 
veteran's innocently acquired disabilities have rendered him 
permanently and totally disabled.  

The veteran's innocently acquired disabilities in this regard 
have been identified by the RO to include those of cervical 
spine disability (degenerative joint and disc disease) rated 
as 20 percent disabling, psychiatric disability (post-
traumatic stress disorder and depression) rated as 10 percent 
disabling, and gastrointestinal disability (peptic ulcer 
disease) rated as 10 percent disabling.  

Other innocently acquired disabilities now shown to the 
record include those of gastroesophageal reflux disease, 
osteoarthritis with chronic low back pain with lower 
extremity weakness and fracture residuals of the right lower 
extremity.  Because of the veteran's failure to report for 
the recent VA examination, these conditions could not be 
fully evaluated for pension purposes.  

Finally, the Board notes that the veteran is shown by the 
evidence of record to have been rendered significantly 
disabled due to his chronic drug and alcohol abuse.  These 
conditions are considered to be the product of his willful 
misconduct for VA pension purposes.  

Finally, due to the change in the law brought about by the 
Veterans Claims Assistance Act (VCAA) of 2000, compliance 
with the notice and duty to assist provisions contained in 
the new law is required.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-
2099 (2000) (to be codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107).  

In this regard, the Board advised the veteran of the recent 
change in the law brought about by the passage of the VCAA in 
a July 2002 letter.  Likewise, in November 2002, the Board 
notified the veteran of the new evidence obtained through 
development and gave him the option to submit further 
evidence if warranted.

The Board notes that while there is a duty to make reasonable 
effort to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for VA benefits, it is 
the veteran's responsibility to report for all examinations, 
to further cooperate in the development of the claim.  See 38 
U.S.C.A. § 5103A (West Supp. 2002), 38 C.F.R. § 3.655 (2002).  

As stated hereinabove, the veteran was notified on two 
separate occasions that he failed to report to his scheduled 
examinations.  The veteran, however, made no attempt to 
dispute such findings or to reschedule such examinations.

While VA has a duty to assist the veteran in the development 
of his claim, that duty is not "a one-way street."  If a 
claimant wishes help, he cannot passively wait for it. See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), aff'd on 
reconsideration, 1 Vet. App. 406 (1991).  In this case, the 
Board finds that, as VA has done everything reasonably 
possible to assist the veteran, further development is not 
required.  

Therefore, although the Board is sympathetic to the veteran's 
claim, as the disposition of this claim is based on the law, 
and not the facts of the case, the claim must be denied based 
on a lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).



ORDER

The veteran's claim for a permanent and total disability 
rating for pension purpose is denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

